DAUKSCH, Judge.
This is an appeal from a denial of post-conviction relief. Fla.R.Crim. P. 3.850. Appellant alleges and appellee concedes that the record before this court does not support the denial. Appellant alleges his lawyer rejected a plea offer made by the state attorney without conveying the offer to him and giving him the opportunity to accept it. If defense counsel did this then it could be that appellant is entitled to relief. It is necessary that the trial court furnish this court with a record which refutes this allegation, if we are to affirm the order of the trial court. This can be done by either sending up existing relevant records or holding an evidentiary hearing on the matter.
The order denying post-conviction relief is reversed on the grounds set out above *309and this cause remanded for a proper order either granting relief or denying relief with a proper record for review.
REVERSED.
DANIEL, C.J., and COBB, J., concur.